DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Prosecution History
This Office Action is in response to the Applicant’s amendments and remarks filed 08/26/2021.  Applicant has amended claims 1-2, 4-11, and 14-18; cancelled claims 12-13; and added claims 21-22.  Claims 1-7, 9-10, and 17 have been further amended by the examiner.  Claims 1-11 and 14-22 are pending and have been allowed for the reasons below.

Response to Remarks
Applicant’s remarks have been fully considered and are addressed as follows:
35 U.S.C. § 112 Rejection
Applicant has cancelled claims 12.  Accordingly, the 35 U.S.C. § 112 rejection is hereby withdrawn.  Regarding Applicant’s amendment to claim 11, claim 11 is determined to comply with 35 U.S.C. § 112.
35 U.S.C. § 103 Rejections
Based on the amendments to independent claim 1, claim 1 overcomes the prior art and is determined to be allowable.  Claims that depend upon claim 1 are also determined to be allowable based on their dependency.


Reasons for Allowance
Claims 1-11 and 14-22 are allowable over the prior art of record.  The closest prior art of record is:
Amla et al. US 2017/0168503 A1;
Carroll US 2011/0046826 A1;
Deragarden et al US 2018/0137763 A1;
Fernandez US 5,813,635;
Hrdlicka et al. US 2008/0161984 A1;
Kumar US 2009/0090818 A1;
LeFebvre et al. US 2016/0272228 A1;
Modica et al. US 2014/0197967 A1;
Siddappa et al. US 2010/0235022 A1; and 
Sivasubramaniam et al. US 2010/0174427.

The following is the examiner’s statement for reasons for allowance:
As per Claim 1
The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest:
a controller configured to determine a slack condition of a multi-vehicle system that is in a stationary state and located on a grade, . . . and the controller further configured to control initial movement of the multi-vehicle system from the stationary state based on the slack condition that is determined and based on the grade.

As per Claims 2-8
These claims depend upon claim 1 and are allowed based on their dependency.

As per Claim 10
The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest:
the vehicle system in a stationary state and located on a grade; and 
responsive to the current slack state indicating one or more groups of the vehicles are bunched together or stretched apart relative to a designated separation distance, individually controlling one or more of brake systems or propulsion systems of the vehicles to change the current slack state of the vehicle system to a designated slack state when the vehicle system initially moves from the stationary state.

As per Claims 11, 14-17, and 21-22
These claims depend upon claim 10 and are allowed based on their dependency.

As per Claim 18
Claim 18 is an apparatus claim (vehicle control system) that includes limitations analogous to claim 10, a process claim (method).  For the reasons given above with respect to claim 10, claim 18 is also determined to be allowable.

As per Claims 19-20
These claims depend upon claim 18 and are allowed based on their dependency.

Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given in a telephone interview with Applicant’s attorney, Mr. Philip Hof, Reg. No. 72,606, on 09/13/2021.

[CLAIMS]
1. 	(Currently amended) A vehicle control system comprising: 
a controller configured to determine a slack condition of a multi-vehicle system that is in a stationary state and located on a grade, the controller further configured to determine the slack condition based on one or more sensor signals received from at least one sensor, and the controller further configured to control initial movement of the multi-vehicle system from the stationary state based on the slack condition that is determined and based on the grade.

2. 	(Currently amended) The vehicle control system of claim 1, wherein the controller is further configured to control the initial movement of the multi-vehicle system by decreasing braking efforts exerted by each of multiple vehicles of the multi-vehicle system in a specific order based on the slack condition and the grade.

3. 	(Currently amended) The vehicle control system of claim 1, wherein the at least one sensor comprises plural sensors, and the controller is further configured to determine the slack condition based on output from the plural sensors disposed onboard different vehicles in the multi-vehicle system.

further configured to control the initial movement of the multi-vehicle system by controlling one or more brake systems of the multi-vehicle system to decrease a braking effort provided by one or more downhill vehicles of the multi-vehicle system to a greater extent than a braking effort provided by one or more uphill vehicles of the multi-vehicle system to cause the one or more downhill vehicles to roll in a direction down the grade away from the one or more uphill vehicles.

5. 	(Currently amended) The vehicle control system of claim 1, wherein the controller is further configured to control the initial movement of the multi-vehicle system from the stationary state by decreasing a braking effort exerted by one or more brake systems of the multi- vehicle system prior to forward motion of the multi-vehicle system.

6. 	(Currently amended) The vehicle control system of claim 4, wherein the controller is further configured to control the one or more brake systems by sequentially decreasing braking efforts provided by the vehicles of the multi-vehicle system in an order of the vehicles that proceeds up the grade.  

7. 	(Currently amended) The vehicle control system of claim 1, wherein, responsive to the controller determining that the slack condition is a stretched of multiple vehicles of the multi-vehicle system, the controller is further configured to control the initial movement of the multi-vehicle system by controlling one or more brake systems of the multi- vehicle system to decrease a braking effort provided by one or more uphill vehicles of the multi-vehicle system to a greater extent than a braking effort provided by one or more downhill vehicles of the multi-

8. 	(Previously presented) The vehicle control system of claim 1, wherein the slack condition is one of (i) a bunched state in which multiple vehicles of the multi-vehicle system are closer to each other than a designated separation distance or (ii) a stretched state in which the multiple vehicles of the multi-vehicle system are farther apart from each other than the designated separation distance.

9.	 (Currently amended) The vehicle control system of claim 7, wherein the controller is further configured to control the one or more brake systems by sequentially decreasing the braking efforts provided by the vehicles of the multi-vehicle system in an order of the vehicles that proceeds down the grade.

10. 	(Currently amended) A method comprising: determining a current slack state of a vehicle system formed from plural vehicles, the vehicle system in a stationary state and located on a grade; and responsive to the current slack state indicating one or more groups of the vehicles are bunched together or stretched apart relative to a designated separation distance, individually controlling one or more of brake systems or propulsion systems of the vehicles to change the current slack state of the vehicle system to a designated slack state when the vehicle system initially moves from the stationary state.

11. 	(Previously presented) The method of claim 10, wherein the vehicles in the one or more groups are bunched together when the vehicles are closer to each other than the designated separation distance, and the vehicles in the one or more groups are stretched apart when the vehicles are farther apart from each other than the designated separation distance.

12. 	(Canceled)  

13. 	(Canceled)  

14.	 (Previously presented) The method of claim 10, wherein, responsive to the current slack state indicating that the vehicles in the one or more groups are bunched together, the current slack state is changed to the designated slack state by sequentially releasing the brake systems of the vehicles in the one or more groups in an order of the vehicles that proceeds up the grade. 

15. 	(Previously presented) The method of claim 10, wherein, responsive to the current slack state indicating that the vehicles in the one or more groups are stretched apart, the current slack state is changed to the designated slack state by sequentially releasing the brake systems of the vehicles in the one or more groups in an order of the vehicles that proceeds down th

16. 	(Previously presented) The method of claim 10, wherein, responsive to the current slack state indicating that the vehicles in the one or more groups are bunched together, the current slack state is changed to the designated slack state by sequentially generating propulsive force using the propulsion systems of the vehicles in the one or more groups in an order of the vehicles that proceeds from a front vehicle of the one or more groups to a rear vehicle of the one or more groups based on a planned travel direction of the vehicle system.

17. 	(Currently amended) The method of claim 10, wherein, responsive to 

18. 	(Previously presented) A vehicle control system comprising: 
a controller configured to determine a current slack state of a vehicle system that is in a stationary state and located on a grade, the vehicle system formed from plural vehicles, wherein, responsive to the current slack state indicating one or more groups of the vehicles are bunched together or stretched apart, the controller is configured to individually control one or more of brake systems or propulsion systems of the vehicles to change the current slack state of the vehicle system to a designated slack state while the vehicle system initially moves from the stationary state.

19. 	(Original) The vehicle control system of claim 18, wherein the vehicles in the vehicle system are mechanically coupled with each other by couplers and the controller is configured to determine the current slack state based on one or more force sensors that measure one or more inter-vehicle forces exerted on the couplers.

20. 	(Original) The vehicle control system of claim 18, wherein the vehicles in the vehicle system are not mechanically coupled with each other and the controller is configured to determine the current slack state based on one or more distance sensors that measure one or more separation distances between the vehicles. 

21. (Previously presented) The method of claim 10, wherein the current slack state of the vehicle system is changed to the designated slack state by decreasing braking efforts 

22. (Previously presented) The method of claim 10, wherein the current slack state of the vehicle system is changed to the designated slack state by decreasing a braking effort exerted by one or more brake systems of the vehicles prior to forward motion of the vehicle system.

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668